TERRANCE J. BROWN             *    IN THE

                              *    COURT OF APPEALS

          v.                  *    OF MARYLAND

                              *    No. 64

STATE OF MARYLAND             *    September Term, 2015



                           ORDER


     WHEREAS, the Court having granted the petition for writ of

certiorari filed in the above entitled case and thereafter oral

arguments having been held on March 31, 2016, and


     WHEREAS, the Court having issued an Order on April 4, 2016,

remanding the case, without affirmance or reversal, to the Circuit

Court for Dorchester County for the purpose of the entry of

findings of fact on the issue of custody, and


     WHEREAS, the findings of fact of Judge Brett Wilson having

been received in the Clerk’s Office on May 9, 2016 and subsequent

supplemental Petitioner’s, Respondent’s and Petitioner’s reply

briefs having been filed on July 5, 2016, August 10, 2016 and

August 17, 2016 respectively, it is this 29th day of August, 2016
    ORDERED, by the Court of Appeals of Maryland, that in light

of the findings of fact and supplemental briefing, this case be,

and it is hereby, set in for reargument on Thursday, October 6,

2016.




                                        /s/ Mary Ellen Barbera
                                                Chief Judge